DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Appeal Brief
In view of the appeal brief filed on 10/18/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
                                                                                                                                                                                    
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744                                                                                                                                                                                                        
Response to Arguments
Applicant’s arguments, see Applicant’s appeal brief, p. 9 – 20, filed 10/18/2021, with respect to the rejection(s) of claim(s) 1 – 10 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sanoner, an in view of TULLY et al. (US PGPub. 2014/0183006 A1.

Response to Amendment
The amendment filed on 05/11/2021 has been entered. Applicant’s arguments on the Appeal Brief filed on 10/18/2021 have been fully considered and found persuasive. Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Claim Status
	Claims 1 – 10 remain pending
	Claims 1, 5 – 7 and 10 are amended
  
New Grounds of Rejection

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sanoner et al. (US Pat No. 6,564,831 B1; Sanoner).
Regarding claim 1, Sanoner discloses an extruded multitubular device and an extruder device (see Figs. 22 & 23, and Col. 1, lines 3 – 7, Col. 16, l. 25 – 48),  for multi-lumen tubular products (Col. 9, l. 15), with multi-coronal arrangement (see e.g., Figs. 2-14; see the annotated copies of a portion of Sanoner’s Figs. 22 & 23 below).
An annotated copy of a portion of Sanoner’s Figs. 22 & 23 are provided below:

    PNG
    media_image1.png
    702
    696
    media_image1.png
    Greyscale

In the above marked up figure, the markings were added by the Examiner to facilitate the discussion of Sanoner. In the above marked up copy, MB is a main body defining a passage cavity (PC) and an average outflow direction, said main body being positionable at the end of an extrusion line, said passage cavity being penetrable by an extrusion material, S1 is an entry surface formed on a first face of the main body (MB) and defining a plurality of entry areas afferent to said passage cavity PC, and S2 is an exit surface formed on a second face of the main body MB, opposite to said first face, and defining a plurality of exit areas (see annotated figure above), efferent from said passage cavity PC, characterized in that: it further comprises an expansion portion “EP” (see the annotated copy of a portion of Sanoner’s Fig. 22 below):

    PNG
    media_image2.png
    521
    546
    media_image2.png
    Greyscale

In the above annotated figure, EP is an expansion portion capable of being operatively associated with the exit surface S2, and capable of being adapted to mutually orient spontaneous expansive flows of "die swells" of extrusion material through the exit surface S2 in reciprocal directions of mutual intersection. This expansion portion EP defines an arrangement of passage openings arranged along at least two concentric coronal circumferences having respective differentiated medium radii (e.g., see FIG. 6 and the above annotated figure, Fig. 11 and Col. 4, l. 3 – 16), said at least two concentric coronal circumferences defining two respective mean diameters (Col. 5, ll. 36 – 50), which are smaller than a maximum diameter (that formed in EP), and positioned within said maximum diameter, said maximum diameter being defined by the outer surface (“external cylindrical tubing,” 11; see Fig. 11), of an extruded product which can be obtained through the device (Col. 16, l. 25 – 58).
Consequently, Sanoner’s disclosure clearly anticipates the claimed extruder device for multi-lumen tubular products with multiple coronal arrangements, as claimed in amended claim 1.

	In the alternative, although Sanoner’s Col. 16, ll. 41-49 discloses that the profiles shown on FIG. 2 to 10 are formed by the extruder/die disclosed in FIG. 22 and 23, stating that, 
“(c) According to the enclosed drawings, this head operates with the profile type production criteria, in which material from head (b) is confined within a cavity which only outlet is through the external nozzle consisting of an assembly of six trapezoidal leaves or sole cylindrical piece with internal cylindrical hole and radial grooves for the generation of trapezoidal cavities (directed flow), and one of central cylindrical shape. In this way, profile seen in FIGs. 2 to 10 is conformed.” 
Sanoner’s disclosure does not specifically states that the profile for a multi-lumen tube such as the one disclose by Sanoner in FIG. 11, is formed by the extruder nozzle/die configuration in the same way as for the profiles from FIGs. 2 to 10, and Sanoner’s multi-lumen tubular products disclose in FIGs. 2 – 10 fail to disclose that the at least two concentric coronal circumferences defining two respective mean diameters being smaller than a maximum diameter and positioned within said maximum diameter, said maximum diameter being defined by the outer surface of an extruded product which can be obtained through the device.

dodecatubular and tridecatubular one, to its use in housing and laying of cables, to the procedure and die for the production thereof.” Additionally, Col. 16, ll. 25-37 discloses, “1. Extrusion with or without Co-extrusion… The extrusion procedure requires: (c) power die for development of the “Tubing-profile” principle development.” 
Furthermore, Col. 8, ll. 12-18 discloses, “Development as from the broader use of this product will produce a continuing improvement as regards the geometrical design thereof, and thence there are included within same all of the possibilities and combinations of cavities quantities, thickness of the separating membranes and relative arrangement within the circular section comprised by the multitubular product.”
As can be appreciated from Sanoner’s disclosure cited above, Sanoner’s teachings are directed to a configurable die device, capable of extruding at least all those configurations of multi-lumen tubular products disclosed in Sanoner’s figures, e.g. the embodiment of Fig. 11 and/or Fig. 17. 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sanoner’s extruder device in view of Sanoner’s teaching of a configurable extruder die device, so as to configure said extruder nozzle/die to be able to extrude multi-lumen tubular products with multi-coronal arrangements, wherein at least two concentric coronal circumferences defining two respective mean diameters which are smaller than a maximum diameter and positioned within said maximum diameter, said maximum diameter being defined by the outer surface of an extruded product which can be obtained through the device, as taught 
As per MPEP 2144.07: “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp.,” 325 U.S. 327, 65 USPQ 297 (1945).
One of ordinary skill in the art would have been motivated to modify the extruder die of Sanoner for the purpose of providing an extruded multi-tubular product with an increased amount of combinations of cavities quantities, thickness of the separating membranes and relative arrangement within the circular section comprised by the multitubular product (see Col. 8, ll. 12-18 and Col. 1. ll. 3-7).

Claims 1 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sanoner in view of TULLY et al. (US PGPub. 2014/0183006 A1; Tully).
Regarding claim 1, Sanoner discloses an extruded multitubular device and an extruder device (see Figs. 22 & 23, and Col. 1, lines 3 – 7, Col. 16, l. 25 – 48),  for multi-lumen tubular products (Col. 9, l. 15), with multi-coronal arrangement (see e.g., Figs. 2-14). 
However, Sanoner’s disclosure does not specifically states that the profile for a multi-lumen tube such as the one disclose by Sanoner in FIG. 11, is formed by the extruder nozzle/die configuration in the same way as for the profiles from FIGs. 2 to 10, and Sanoner’s multi-lumen tubular products disclose in FIGs. 2 – 10 fail to disclose that the at least two concentric coronal circumferences defining two respective mean diameters being smaller than a maximum diameter and positioned within said maximum 

In the same field of endeavor of extruded multiwall tubular structures, Tully discloses apparatus and method for forming an extruded multiwall tubular structure having internal helical forms [0049 and 0102]. Tully discloses a multi-lumen tubular product with multi-coronal arrangement (e.g., see FIG. 10-14) made by the apparatus (extruder with die, e.g., see FIG. 25, 27 and/or 35), specifically, FIG. 14 shows a multi-lumen product 200 with multi-coronal arrangements (220, 231 and 230), wherein at least two concentric coronal circumferences (220 and 231) have respective differentiated medium radii, said at least two concentric coronal circumferences defining two respective mean diameters which are smaller than a maximum diameter and positioned within said maximum diameter (see FIG. 14), said maximum diameter being defined by the outer surface (230) of an extruded product which can be obtained through the device (see Tully’s [0081-84]).
Tully’s [0122] discloses that splitting or dividing the die 520 into a plurality of die portions, such as three die portions 520a, 520b, 520c (FIG. 27) provides additional structural strength and rigidity, and that it been successfully utilized to produce an extruded multiwall tubular structure simultaneously having a plurality (3) of internal helical forms, with the tubular structure also having a uniform outer surface, in which the internal helical forms, and the outer surface of the extruded multiwall tubular structure are simultaneously created.
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sanoner’s extruder device by configuring the extruder die, so that it is capable of extruding multi-lumen tubular products with multi-coronal arrangement by configuring the die portions, as taught by Sanoner (e.g., see FIG. 11-14 and 17), at least two concentric coronal circumferences defining two respective mean diameters being smaller than a maximum diameter and positioned within said maximum diameter, said maximum diameter being defined by the outer surface of an extruded product which can be obtained through the device.
One of ordinary skill in the art would have been motivated to modify Sanoner in view of Tully for the purpose of providing a multi-lumen  tubular products with multi- coronal arrangement with enhanced structural strength, since Tully teaches that splitting or dividing the die 520 into a plurality of die portions, such as three die portions 520a, 520b, 520c (FIG. 27) provides additional structural strength and rigidity to the extruded product [0122].

Regarding claim 2, Sanoner/Tully discloses the device according to claim 1. In the above annotated portion of a copy of Sanoner’s Fig. 22, said expansion portion EP is geometrically shaped to form a plurality of slots segmented (SS, CS, SI), and mutually arranged according to a matrix scheme (e.g., see Fig. 11), said slots comprising a predetermined number of slots shaped as an arc of circle or having a curved line (CS) and a predetermined number of slots  having substantially straight segments (SS), mutual intersections (SI) of said spontaneous expansive flows of "die swells" being in a space EP in absence of contact with the walls of the expansion portion. 

Regarding claim 3, Sanoner/Tully discloses the device according to claim 1, wherein the expansion portion EP defines said at least two concentric coronal circumferences (Col. 5, l. 36 – 50), through a closed polygonal succession of slots CS shaped like an arc of circle or having a curved line (see the above annotated copy of Sanoner’s Fig. 22, and Fig. 11).

Regarding claim 4, Sanoner/Tully discloses the device according to claim 1, wherein the expansion portion EP defines said at least two coronal circumferences through a radial arrangement of slots SS having substantially straight segments (those which form the “separating membranes,” 13; see Fig. 11). In the below annotated figure of a portion of Sanoner’s Fig. 22, CM are a plurality of cross members radially arranged with respect to at least one of said coronal circumferences having an average diameter less than or equal to a maximum diameter (that of EP), of an extruded product manufacturable through the device.


    PNG
    media_image3.png
    560
    495
    media_image3.png
    Greyscale

Regarding claim 5, Sanoner/Tully discloses the device according to claim 1, wherein the passage cavity PC, see the annotated copy of Sanoner’s Fig. 23 in the discussion of claim 1 above), is defined by a plurality of substantially parallel axial conduits (see annotated Fig. 23, where PC connects with the plurality of conduits, which terminates as the plurality of exit areas), said axial conduits emerging at the central portions of slots (CS, SS) defining the expansion portion EP.

Regarding claim 6, Sanoner/Tully discloses the device according to claim 1, wherein segmented slots (CS, SS) defining the expansion portion EP are geometrically interconnected, at least pairwise, at respective ends (see Figs. 11 & 22).

Regarding claim 7, Sanoner/Tully discloses the device according to claim 1, wherein segmented slots (CS, SS) defining the expansion portion EP are geometrically separated, but arranged in a mutual proximity relationship, at least pairwise, at respective ends (see Figs. 11 & 22).

Regarding claim 8, Sanoner/Tully discloses the device according to claim 1, wherein there is also a guiding portion (GP, see the annotated copy of Fig. 23 below) geometrically shaped according to a matrix pattern, and capable of being adapted to guide the extrusion material flows through said plurality of axial conduits (see annotated Fig. 23, where PC connects with the plurality of conduits, which terminates as the plurality of exit areas), defining the passage cavity (PC).

    PNG
    media_image4.png
    702
    696
    media_image4.png
    Greyscale

Regarding claim 9, Sanoner/Tully discloses the device according to claim 1, wherein there are also insufflation means (see Col. 16, l. 48 – 51; “It is to be noted that all of the leaves or said sole piece [die] are drilled, which allows them to bear an independent external air connection for each cavity”), operatively active in the main body MB and interposed between the axial conduits of the latter to enter a filler flow between the walls of the extruded product manufacturable through the device at least at the exit surface (see Col. 16, l. 48 – 60).

Regarding claim 10, Sanoner/Tully discloses the device according to claim 9, wherein said insufflation means are adapted to convey a fluid filler material (e.g., air; see Col. 16, l. 48 – 67), or a filler material in the solid state, e.g. HDPE – “high density polyethylene,” (see Col. 14, l.  30 – 67).
As to the claimed limitation, “…which can be discharged by pyrolysis or chemical decomposition, said filler material defining said filler flow.” The Examiner respectfully points out to the Applicant that claim 10 is directed towards an Apparatus, and as such, the material or article worked upon does not limit apparatus claims, see MPEP 2115. 
“It is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim.” In re Casey, 152 USPQ 235, 238 (CCPA 1967). 
In this case, the apparatus as disclose by Sanoner, is capable of the intended use recitation claimed by the Applicant, hence, it meets the claim.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
F. STEFFENINI (US Pat. 3,464,450); discloses double-wall tubular body and devices for making the same.
 Mettee et al. (US Pat. 9,358,599 B2); discloses apparatus for producing multi-tubular structures. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712